Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Armstrong et al (US PG Pub No. 2003/0034002) teaches 
A method for operating a hybrid powertrain having a variable displacement internal combustion engine and an energy storage/release device, wherein both the variable displacement internal combustion engine and the energy storage/release device can deliver torque to the hybrid powertrain, the method comprising: 
cooperatively operating the variable displacement internal combustion engine and the energy storage/release device so as to meet varying torque demands placed on the hybrid powertrain: and 
however the prior art of record fails to show or adequately teach
applying a varying smoothing torque to the hybrid powertrain so as to at least partially cancel hybrid powertrain torque oscillations generated by the variable displacement internal combustion engine: 
wherein the varying smoothing torque applied to the hybrid powertrain varies in frequency and magnitude with a variation of one of the following: 
(a) engine speed of the variable displacement internal combustion engine: 
(b) firing fraction of the variable displacement internal combustion engine: 
(c) skip fire sequence of the variable displacement internal combustion engine: 
(d) cylinder load of a cylinder of the variable displacement internal combustion engine: 
(e) charge level of the energy storage/release device: or 
(f) any combination of (a) through (e). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747